UNITED STATES DISTRICT COURT Al
SOUTHERN DISTRICT OF GEORGIA nig SEP 30 PH 3:59

DUBLIN DIVISION

IN RE:

 

LEAVE OF ABSENCE REQUEST Case Nos.:

PATRICIA G. RHODES
October 29, 2019 through October 31,

2019. CR318-007, T. Coney, et. al.

ORDER
Upon consideration of the Motion for Leave of Absence filed by the United
States of America in the above-cited cases on behalf of Assistant United States
Attorney Patricia G. Rhodes for the dates of October 29, 2019 through October 31,
2019 to attend CLE training at the National Advocacy Center; same is hereby
GRANTED.

rniss3O day o , 2019.

hates,

DUDLEY H. BOWEN, JR.
UNITED STATES DISTRICT COURT om
SOUTHERN DISTRICT OF GEORGIA

 
